                           United States District Court
                                     for the
                           Southern District of Florida

In re:                                  )
                                        )
                                          No. 19-22577-CV-Scola
Marcelo Meirelles De Carvalho           )
                                          Criminal Contempt Proceeding
USM 20030-104                           )


                             Order Dismissing Case
       This matter was before the Court for a status conference on April 6, 2020.
Upon a review of the record, Mr. De Carvalho’s testimony, and the Forensic
Evaluation Report dated the April 3, 2020, the Court dismisses this contempt
proceeding against Marcelo Meirelles De Carvalho.
       This matter came before the Court on the United States Bankruptcy Court
Judge John K. Olson’s emergency report and recommendation that the Court
initiate criminal contempt proceedings against Mr. De Carvalho. According to
Judge Olson, he is unable to determine whether Mr. De Carvalho’s threats to the
Court are “serious and dangerous, which are concept that this Court could not
adequately assess without a psychiatric evaluation.” (Rep. & Rec., ECF No. 1, 5.)
This Court subsequently initiated criminal contempt charges against Mr. De
Carvalho and required him to undergo a psychiatric or psychological evaluation
to determine his mental competency to proceed in this case. (Order Requiring
Mental Evaluation, ECF No. 24.) On September 5, 2019, the United States
Federal Bureau of Prisons issued an Evaluation Report that recommended that
the Court find Mr. De Carvalho incompetent to stand trial. (Forensic Evaluation,
ECF No. 39-1.) The Court committed Mr. De Carvalho to the custody of the
Attorney General to hospitalize for treatment and to restore him to competency.
After a period of hospitalization at FMC Butner, the doctors at FMC Butner
recommended that the Court find that he has been restored to competency
during a March 23, 2020 status conference. The Court ordered that Mr. De
Carvalho be released from custody on bond. (Order Following Status Conference,
ECF No. 68.)
       Today, Mr. De Carvalho appeared via videoconference 1 at a status hearing
in this case. Prior to the hearing, the Court and the parties received and reviewed

      1 Due to the coronavirus pandemic, the Court is conducting hearings either
telephonically or via videoconferencing to prevent further spread of the disease. See
Administrative Order 2020-24 at ¶ 8 (“Judges are strongly encouraged to conduct court
proceedings by telephone or video conferencing where practicable”).
a Forensic Evaluation Report prepared by Dr. Robert Cochrane, which included
a certificate of restoration of competency to stand trial. At the hearing, Mr. De
Carvalho appeared lucid and fully aware of the present circumstances. He
testified that he has been taking his medications as prescribed. Mr. De Carvalho
is going to begin living at his own residence, which is a block away from his
friend Mr. Kevin Hinds’s residence. He testified that he no longer has a permit to
conceal and carry firearms, and that he has no intention of purchasing guns. He
agreed not to contact the Bankruptcy Court regarding his closed bankruptcy
case and not to contact the now-retired Judge Olson or his prior staff.
        After considering Dr. Cochrane’s Forensic Evaluation Report, Mr. De
Carvalho’s testimony, and the record which shows that Mr. De Carvalho has
been incarcerated since July 3, 2019, the Court dismisses this criminal
contempt proceeding against Mr. De Carvalho. The Court directs the Clerk to
close the case. Any pending motions are denied as moot. Any and all conditions
of bond no longer apply, and Mr. De Carvalho is no longer required to report to
Pretrial Services.
      Done and Ordered in Chambers at Miami, Florida, on April 6, 2020.

                                            ______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
